DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the frame" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of this Office Action, claim 14 is assumed to depend from claim 8.
Claim 16 recites the limitation “the apparatus of claim 15” however, claim 15 is a method claim not an apparatus claim. It is assumed for purposes of this Office Action that claim 16 should recite - -the method of claim 15- -.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank et al. (US 2017/0172017 A1)

Re. claims 8 and 15: Frank discloses an apparatus comprising: 
an integrated circuit module comprising 
two layers of thermal interface material (202a, 202b), (see fig. 2; para. 0023-0026)
a printed circuit assembly (238) disposed between the two layers of thermal interface material and comprising a plurality of integrated circuits (236) disposed on both sides of a circuit board, wherein at least one of the integrated circuits is thermally coupled with one of the layers of thermal interface material, and (see fig. 2; para. 0023-0025, 0040)
two heat spreaders (200, 220) enclose and become thermally coupled with the two layers of thermal interface material; and (see fig. 2; para. 0023-0027, 0035)
a frame (230) to removably retain the two heat spreaders such that the two heat spreaders enclose and become thermally coupled with the two layers of thermal interface material; and (see fig. 2; para. 0035)
a printed circuit board having a connector (414) disposed thereon, wherein a connector edge (240) of the printed circuit assembly is disposed within the connector. (see fig. 4; para. 0046-0048)

Re. claims 9 and 16: Frank discloses the printed circuit assembly is a PCl Express M.2 printed circuit assembly; the connector is a PCI Express M.2 connector; and the printed circuit board is a PCI printed circuit board. (see para. 0047-0050)

Re. claims 10 and 17: Frank discloses wherein a first one of the heat spreaders (200) is thermally coupled to the printed circuit board. (the heat spreader and the printed circuit board are both connected to the printed circuit assembly and therefore at least indirectly thermally coupled to each other)

Re. claims 14 as understood: Frank discloses wherein each of the heat spreaders (200, 220) includes at least one tab; and 
the frame (230) includes at least one void (228); (see fig. 2; para. 0035)
wherein the frame retains the heat spreaders when the tab is disposed within the void. (see fig. 2; para. 0035)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2017/0172017 As) in view of Lai et al. (US 2007/0195489 A1).

Re. claim 1: Frank discloses an apparatus comprising: 
an integrated circuit module comprising 
two layers of thermal interface material (202a, 202b), (see fig. 2; para. 0023-0026)
a printed circuit assembly (238) disposed between the two layers of thermal interface material and comprising a plurality of integrated circuits (236) disposed on both sides of a circuit board, wherein at least one of the integrated circuits is thermally coupled with one of the layers of thermal interface material, and (see fig. 2; para. 0023-0025, 0040)
two heat spreaders (200, 220) enclose and become thermally coupled with the two layers of thermal interface material; and (see fig. 2; para. 0023-0027, 0035)
a printed circuit board having a connector (414) disposed thereon, wherein a connector edge (240) of the printed circuit assembly is disposed within the connector. (see fig. 4; para. 0046-0048)
Frank fails to disclose:
the two heat spreaders are adapted to removably retain one another, and when retaining one another to enclose and become thermally coupled with the two layers of thermal interface material
However, Lai discloses:
the two heat spreaders (20, 30) are adapted to removably retain one another, and when retaining one another to enclose and become thermally coupled to the printed circuit assembly (10). (see fig. 1; para. 0010-0014)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heat spreaders of Frank with first and second hooks of Lai (24, 26). One of ordinary skill would have been motivated to do this in order to connect the two heat spreaders together around the printed circuit assembly. (Lai para. 0011-0012)

Re. claim 2: Frank discloses the printed circuit assembly is a PCl Express M.2 printed circuit assembly; the connector is a PCI Express M.2 connector; and the printed circuit board is a PCI printed circuit board. (see para. 0047-0050)

Re. claim 3: Frank discloses wherein a first one of the heat spreaders (200) is thermally coupled to the printed circuit board. (the heat spreader and the printed circuit board are both connected to the printed circuit assembly and therefore at least indirectly thermally coupled to each other)

Re. claim 7: Lai discloses wherein a first one of the heat spreaders (20) includes at least one tab (244); and 
a second one of the heat spreaders (30) includes at least one void (34); 
wherein the heat spreaders retain one another when the tab is disposed within the void. (see fig. 1; para. 0012-0013)

Allowable Subject Matter
Claims 4-6, 11-13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re. claims 4, 11, and 20: the limitations of “comprising a heat sink thermally coupled to a first one of the heat spreaders” in combination with the remaining limitations in the claim would not have been obvious modifications to one of ordinary skill in the art. The added thickness of a heat sink to the device of Frank would have reduced the overall compactness of the assembled device. One of ordinary skill in the art would have not wanted to spread out modules to fit fewer modules into one single chassis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Summers et al. (US 2003/0011993 A1) discloses a heat dissipation structure for a heat producing device. Lee (US 2003/0189815 A1) discloses a circuit card with cooling on both sides of the circuit card.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 7, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835